File No. 812-[] UNITED STATES OF AMERICA BEFORE THE U.S. SECURITIES AND EXCHANGE COMMISSION Application for an Order under Section 6(c) of the Investment Company Act of 1940 (the “Act”) for (i) an exemption from Sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the Act and Rule 22c-1 under the Act and under Sections 6(c) and 17(b) of the Act for an exemption from Sections 17(a)(1) and 17(a)(2) of the Act and (ii) under Section 12(d)(1)(J) of the Act for an exemption from Sections 12(d)(1)(A) and 12(d)(1)(B) of the Act In the Matter of Destra Capital Advisors LLC 901 Warrenville Road, Suite 15 Lisle, IL 60532 ETF Series Solutions Quasar Distributors, LLC 615 E. Michigan Street Milwaukee, WI 53202 Please send all communications and orders to: W. John McGuire, Esq. Bingham McCutchen LLP 2treet NW Washington, DC 20006-1806 Michael D. Barolsky, Esq. U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee, WI 53202 Page 1 of 39 sequentially numbered pages (including exhibits). As filed with the U.S. Securities and Exchange Commission on May 23, 2014 1 TABLE OF CONTENTS I. INTRODUCTION 3 A. Summary of Application 3 B. Comparability of Relief Sought to Prior Relief Granted by the Commission 4 II.
